DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-3, 7, 12, 13, 19, and 20 stand rejected under Section 102 over Shu.  Claims 15-17 stand rejected under Section 102 or in the alternative under Section 103 over Shu.  Claims 1, 12, and 15 stand rejected under Section 102 over Wang.  Claims 16 and 17 stand rejected under Section 102 over Wang with evidence from, or in the alternative, as in view of Cho.  Claims 8 and 9 stand rejected under Section 103 over Shu and Lius.  Claim 18 stands rejected under Section 103 over Shu, Wang, and Cho.  Claim 18 stands rejected under Section 103 over Wang and Cho.  Claims 1, 2, 12, 15, 16, 19, and 20 stand rejected under Section 103 over Yang and Park.  Claims 10, 11, 14, and 18 stand rejected under Section 112(b).  Claims 10, 11, 14, 18, and 20 stand objected to.  The drawings and specification stand objected to.  Claims 1, 12, and 15 stand rejected for double patenting over U.S. Pat. No. 11,222,930 in view of Park.  Claims 1, 12, and 15 stand provisionally rejected for double patenting over U.S. App. No. 16/759,197 in view of Park.  Claims 4-6, 10, and 11 stand objected to for depending from rejected base claims, but have been indicated as having allowable subject matter if placed in independent form and, in the case of claims 10 and 11, if the objections and Section 112(b) rejections were addressed.
On April 14, 2022, applicants filed an IDS with several references.  On June 6, 2022, applicants filed the Amendment in Response to First Office Action, amending claims 3, 4, 10-12, 14, 15, and 18-20, and canceling claims 1, 2, and 7-9.  Applicants also provided replacement drawings and amendments to the specification.  On June 29, 2022, applicants filed a Supplemental Amendment in Response to First Office Action with another set of replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the specification objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Drawings: Applicants’ amendments, including drawings in the June 29, 2022 Supplemental Amendment which replace earlier filed drawings, address all the previously noted objections.  No new matter has been added.  The previously noted objections are withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments to the claims address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejections: By placing allowable subject matter in independent form, applicants’ amendments overcome the previously noted Section 103 rejections.  These rejections are withdrawn.
Section 102 rejections: By placing allowable subject matter in independent form, applicants’ amendments overcome the previously noted Section 102 rejections.  These rejections are withdrawn.
Double patenting rejections: By placing allowable subject matter in independent form, applicants’ amendments overcome the double patenting rejections.  These rejections are withdrawn.
IDS: The IDS has been reviewed.  No new prior art has been included which anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.
Updated searches yielded no further prior art that anticipates or renders obvious the claims or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 3-6 and 10-20 are allowed.
Note: No amendments to the claims are made with this Examiner’s Comment.
 
Reasons for Allowance
Claims 3-6 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “the first light shielding layer and the gate electrode of the photosensitive thin film transistor serve as the first electrode layer and second electrode layer respectively”, in combination with the remaining limitations of the claim.
With regard to claims 3, 5, 6, 12-18: The claims have been found allowable due to their dependency from claim 4 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “the first electrode of the photosensitive element and the gate electrode of the switching transistor serve as the first electrode layer and second electrode layer respectively”, in combination with the remaining limitations of the claim.
With regard to claim 11: The claim has been found allowable due to its dependency from claim 10 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the first light shielding layer and the gate electrode of the photosensitive thin film transistor serve as the first electrode layer and second electrode layer respectively”, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable due to its dependency from claim 19 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897